IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


FREDERICK LEONARD TILLMAN,                   : No. 84 WM 2017
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS                        :
HONORABLE BETH A. LAZZARA,                   :

                    Respondent


                                        ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the “Application for Leave to File

Original Process,” to the extent it seeks original process, is GRANTED. To the extent

that the “Application for Leave to File Original Process” requests mandamus or habeas

corpus relief, it is DENIED. The Application for Relief is DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.